Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/820,557 filed on 16 March 2020. The response filed 18 January 2022 amends claims 1, 10, 11, 22, 27, 30, and 31, cancels claims 12-20, adds claim 32, and presents arguments is hereby acknowledged. 	Claims 1-11 and 21-32 are presented for examination.

Response to Arguments
Independent Claims 1, 22, and 27
On pages 11-17 of the response filed 18 January 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 October 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 11-17, Applicant argues that the Morgan/Denyer system fails to teach or suggest “collecting and analyzing, by a migration broker, data from a plurality of 

Dependent Claims 2-11, 21, 23-26, and 28-31
On pages 11-20 of the response filed 18 January 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 October 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claim 32
On pages 11-17 of the response filed 18 January 2022, Applicant respectfully requests entry and full consideration of Claim 32. Examiner acknowledges this request and will now consider newly added claim 32.

Specification Amendments
The Specification Amendments filed 18 January 2022 has been entered.

Claim Interpretation
Claim 1 recites “a processing resource; and a non-transitory computer-readable media to store machine-readable instructions to cause the processing resource to: collect and analyze, by a migration broker, data.” Paragraph 0012 of the specification states “the migration broker 1010 may include machine-readable instructions executable by a processing resource.” Therefore, Examiner interprets the migration broker to comprise the non-transitory computer-readable media and the processing resource.
Claim 22 recites “a non-transitory machine-readable medium storing instructions that, when executed by a processor, cause the processor to: collect and analyze, by a migration broker, data.” Paragraph 0012 of the specification states “the migration broker 1010 may include machine-readable instructions executable by a processing resource.” Therefore, Examiner interprets the migration broker to comprise the non-transitory machine-readable medium.
Claim 27 recites “a method comprising: collect and analyze, by a migration broker, data.” Paragraph 0012 of the specification states “the migration broker 1010 may include machine-readable instructions executable by a processing resource.” Therefore, Examiner interprets the migration broker to execute the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 10, 11, 22, 24-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0311154 A1 to Morgan and US PGPUB 2020/0004582 A1 to Fornash et al.
Regarding Claim 1, Morgan discloses a system (FIG. 1, cloud management system 104), comprising:  	a processing resource (FIG. 1 and 0015 provides for cloud management system 104 comprising a server, wherein servers implicitly comprise processors); and  	a non-transitory computer-readable media to store machine-readable instructions (FIG. 1 and 0015 provides for cloud management system 104 comprising a server, wherein servers implicitly comprise non-transitory computer-readable media) to cause the processing resource to: 	identify migration constraints associated with migration of an application from a native cloud to a computing cloud of a plurality of distinct candidate computing clouds (FIG. 3, 0031, and 0040 provides for identify migration criteria/constraints associated with migration of a workload/application from a native host cloud 142 to a new host target cloud 204 of a plurality of target clouds 204), the identified migration constraints including:  		a first migration constraint for the application determined from an analysis of historical behavior of the application executed on the native cloud (FIG. 3, 0031, and 0040 provides for a first migration criteria/constraint for the workload/application determined from an analysis of resource consumption/historical behavior of the workload/application 200 executed on the native host cloud 142); (FIG. 3, 0031, and 0040 provides for a second migration criteria/constraint for the workload/application determined from an analysis of weights supplied by policy parameters 192, i.e. administrator cloud migration preferences for the application); and  		a third migration constraint for the application determined from a cloud computing characteristic of each of the plurality of distinct candidate computing clouds (FIG. 3, 0036, and 0040 provides for a third migration criteria/constraint for the workload/application from local usage data 152 of each of the host clouds 142 into aggregate usage history data 148), wherein the first, second, and third migration constraints describe constraints that are imposed on migration of the application from the native cloud to a computing cloud (FIG. 3, 0040, 0042, and 0047 provides for wherein the first, second, and third migration criteria/constraints describe criteria to permit/are imposed on migration of the workload/application from the native cloud 142 to a new host target cloud 204); and  	create a migration plan (FIG. 5 and 0040 provides for create a migration policy stack 196, i.e. a migration plan) defining characteristics of a migration of the application from the native cloud to a selected computing cloud of the plurality of distinct candidate computing clouds based on the identified migration constraints (0040, 0042, and 0047 provides for migration policy stack 196 defines policies/characteristics of a migration of the workload/application from native host cloud 142 to a selected target cloud 204 of the plurality of target clouds 204 based on the identified migration criteria/constraints). 	Morgan doesn’t explicitly disclose collect and analyze, by a migration broker, (0029 provides for collect and analyze, by cognitive cloud migration optimizer 120, dark data from a plurality of unstructured data sources to identify constraints, such as regional/national rules and regulations); and 	wherein a native cloud comprises a native computing data center (FIG. 1 and 0025 provides for source data center, or the Current Mode of Operation). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fornash for optimizing a cloud migration. The optimal migration of Fornash, when implemented with workload movement triggers of the Morgan system, will allow one of ordinary skill in the art to migrate data centers. One of ordinary skill in the art would be motivated to utilize the optimal migration of Fornash with workload movement triggers of the Morgan system in order to implement the migration strategy from a source data center to a target cloud. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the optimal migration of Fornash with workload movement triggers of the Morgan system for the desirable purpose of enabling workload migration in an optimal way.
Regarding Claim 2, the Morgan/Fornash system discloses the system of claim 1, wherein the first migration constraint is an application lifecycle characteristic constraint derived from historical telemetry data collected from an execution of a workload of the (Morgan, FIG. 3, 0031, and 0040 provides for the first criteria for the workload/application instance 200 determined is a value, i.e. an application lifecycle characteristic constraint, derived from usage history data 148 collected from resource consumption/execution of workload 200 of the application instance) executing on the native computing data center (Fornash, FIG. 1 and 0025 provides for source data center, or the Current Mode of Operation). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fornash for optimizing a cloud migration. The optimal migration of Fornash, when implemented with workload movement triggers of the Morgan system, will allow one of ordinary skill in the art to migrate data centers. One of ordinary skill in the art would be motivated to utilize the optimal migration of Fornash with workload movement triggers of the Morgan system in order to implement the migration strategy from a source data center to a target cloud. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the optimal migration of Fornash with workload movement triggers of the Morgan system for the desirable purpose of enabling workload migration in an optimal way.
Regarding Claim 3, the Morgan/Fornash system discloses the system of claim 1, wherein the first migration constraint is an application computational resource allocation constraint derived from historical telemetry data collected from an execution of a workload of the application (Morgan, FIG. 3, 0031, and 0040 provides for the first criteria for the workload/application instance 200 determined is a value, i.e. an application computational resource allocation constraint, derived from usage history data 148 collected from resource consumption/execution of workload 200 of the application instance) executing on the native computing data center (Fornash, FIG. 1 and 0025 provides for source data center, or the Current Mode of Operation). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fornash for optimizing a cloud migration. The optimal migration of Fornash, when implemented with workload movement triggers of the Morgan system, will allow one of ordinary skill in the art to migrate data centers. One of ordinary skill in the art would be motivated to utilize the optimal migration of Fornash with workload movement triggers of the Morgan system in order to implement the migration strategy from a source data center to a target cloud. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the optimal migration of Fornash with workload movement triggers of the Morgan system for the desirable purpose of enabling workload migration in an optimal way.
Regarding Claim 4, the Morgan/Fornash system discloses the system of claim 1, wherein the first migration constraint is an application data availability constraint derived from historical telemetry data collected from an execution of a workload of the application (Morgan, FIG. 3, 0031, and 0040 provides for the first criteria for the workload/application instance 200 determined is a value, i.e. an application data availability constraint, derived from usage history data 148 collected from resource consumption/execution of workload 200 of the application instance) executing on the native computing data center (Fornash, FIG. 1 and 0025 provides for source data center, or the Current Mode of Operation).
Regarding Claim 5, the Morgan/Fornash system discloses the system of claim 1, wherein the first migration constraint is a data handling compliance constraint derived from historical telemetry data collected from an execution of a workload of the application (Morgan, FIG. 3, 0031, and 0040 provides for the first criteria for the workload/application instance 200 determined is a value, i.e. a data handling compliance constraint, derived from usage history data 148 collected from resource consumption/execution of workload 200 of the application instance) executing on the native computing data center (Fornash, FIG. 1 and 0025 provides for source data center, or the Current Mode of Operation). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fornash for optimizing a cloud migration. The optimal migration of Fornash, when implemented with 
Regarding Claim 6, the Morgan/Fornash system discloses the system of claim 1, wherein the second migration constraint is a computing cloud type preference determined from the administrator cloud migration preferences input by an administrator (Morgan, 0031, 0034, and 0054 provides for wherein the second criteria is a reduced-cost type preference determined from user inputs, where the user is an administrator).
Regarding Claim 7, the Morgan/Fornash system discloses the system of claim 1, wherein the second migration constraint is an application data and computational instance separation preference for the application determined from the administrator cloud migration preferences input by an administrator (Morgan, 0031, 0034, and 0054 provides for wherein the second criteria is an applicable consumption limit, i.e. an application data and computational instance separation preference, determined from user inputs, where the user is an administrator).
Regarding Claim 10, the Morgan/Fornash system discloses the system of claim 1, wherein the third migration constraint determined from the cloud computing characteristic of each of the plurality of distinct candidate computing clouds includes a (Morgan, 0031, 0034 and 0054 provides for wherein the migration policy stack 196 considers cost reduction benefits, i.e. a costing model, of a new host target cloud 204 of a plurality of target clouds 204).
Regarding Claim 11, the Morgan/Fornash system discloses the system of claim 10, wherein the instructions to create the migration plan include instructions to create the migration plan to migrate the application to the computing cloud of the plurality of distinct candidate computing clouds satisfying the first migration constraint, the second migration constraint, and the third migration constraint at a cost below a cost threshold (Morgan, 0031, 0038, and 0054 provides for the migration policy stack 196, i.e. the migration plan, migrates an application instance to a new host target cloud 205 of a plurality of target cloud 204, wherein the new host target cloud satisfies cost limits/thresholds).
Regarding Claim 22, Morgan discloses a non-transitory machine-readable medium storing instructions that, when executed by a processor (FIG. 1 and 0015 provides for cloud management system 104 comprising a server, wherein servers implicitly comprise non-transitory computer-readable media storing instructions executed by a processor), cause the processor to: 	identify migration constraints associated with migration of an application from a native cloud to a computing cloud of a plurality of distinct candidate computing clouds (FIG. 3, 0031, and 0040 provides for identify migration criteria/constraints associated with migration of a workload/application from a native host cloud 142 to a new host target cloud 204 of a plurality of target clouds 204), the identified migration constraints (FIG. 3, 0031, and 0040 provides for a first migration criteria/constraint for the workload/application determined from an analysis of resource consumption/historical behavior of the workload/application 200 executed on the native host cloud 142),  		a second migration constraint for the application determined from an analysis of administrator cloud migration preferences for the application (FIG. 3, 0031, and 0040 provides for a second migration criteria/constraint for the workload/application determined from an analysis of weights supplied by policy parameters 192, i.e. administrator cloud migration preferences for the application), and  		a third migration constraint for the application determined from a cloud computing characteristic of each of the plurality of distinct candidate computing clouds (FIG. 3, 0036, and 0040 provides for a third migration criteria/constraint for the workload/application from local usage data 152 of each of the host clouds 142 into aggregate usage history data 148), wherein the first, second, and third migration constraints describe constraints that are imposed on migration of the application from the native cloud to a computing cloud (FIG. 3, 0040, 0042, and 0047 provides for wherein the first, second, and third migration criteria/constraints describe criteria to permit/are imposed on migration of the workload/application from the native cloud 142 to a new host target cloud 204); and  	create a migration plan (FIG. 5 and 0040 provides for create a migration policy stack 196, i.e. a migration plan) defining characteristics of a migration of the application (0040, 0042, and 0047 provides for migration policy stack 196 defines policies/characteristics of a migration of the workload/application from native host cloud 142 to a selected target cloud 204 of the plurality of target clouds 204 based on the identified migration criteria/constraints). 	Morgan doesn’t explicitly disclose collect and analyze, by a migration broker, data from a plurality of sources to identify migration constraints; wherein the native cloud comprises a native computing data center; and wherein the analysis includes deep machine learning to identify patterns from the historical behavior of the application. 	Fornash, in a similar field of endeavor, discloses collect and analyze, by a migration broker, data from a plurality of sources to identify migration constraints (0029 provides for collect and analyze, by cognitive cloud migration optimizer 120, dark data from a plurality of unstructured data sources to identify constraints, such as regional/national rules and regulations);  	wherein a native cloud comprises a native computing data center (FIG. 1 and 0025 provides for source data center, or the Current Mode of Operation); and 	wherein an analysis includes deep machine learning to identify patterns from a historical behavior of an application (0025 and 0029-0030 provides for machine learning tools to identify trends/patterns). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fornash for optimizing a cloud migration. The optimal migration of Fornash, when implemented with workload movement triggers of the Morgan system, will allow one of ordinary skill in the 
Regarding Claim 24, the Morgan/Fornash system discloses the non-transitory machine-readable medium of claim 22, wherein the first migration constraint is, derived from historical telemetry data collected from execution of a workload of the application executing on the native computing data center (Fornash, FIG. 1 and 0025 provides for source data center, or the Current Mode of Operation): an application lifecycle characteristic constraint (Morgan, FIG. 3, 0031, and 0040 provides for the first criteria for the workload/application instance 200 determined is a value, i.e. an application lifecycle characteristic constraint, derived from usage history data 148 collected from resource consumption/execution of workload 200 of the application instance), an application computational resource allocation constraint, an application data availability constraint, or a data handling compliance constraint. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fornash for optimizing a cloud migration. The optimal migration of Fornash, when implemented with workload movement triggers of the Morgan system, will allow one of ordinary skill in the art to migrate data centers. One of ordinary skill in the art would be motivated to utilize 
Regarding Claim 25, the Morgan/Fornash system discloses the non-transitory machine-readable medium of claim 22, wherein the second migration constraint is, based on the administrator cloud migration preferences input by an administrator: a computing cloud type preference (Morgan, 0031, 0034, and 0054 provides for wherein the second criteria is a reduced-cost type preference determined from user inputs, where the user is an administrator), an application data and computational instance separation preference for the application, an application data backup policy preference for the application, or an ability of the application to convert between a virtual machine architecture and a container architecture.
Regarding Claim 26, the Morgan/Fornash system discloses the non-transitory machine-readable medium of claim 22 further storing instructions to cause the computer processor to calculate a forecasted cost model for executing the application migrated to the computing cloud (Morgan, 0031, 0034 and 0054 provides for wherein the migration policy stack 196 considers cost reduction benefits, i.e. a costing model, of a new host target cloud 204 of a plurality of target clouds 204).
Regarding Claim 27
Regarding Claim 29, similar rejection where the non-transitory machine-readable medium of claim 26 teaches the method of claim 29.
Regarding Claim 30, the Morgan/Fornash system discloses the system of claim 1, wherein the first, second, and third migration constraints describe preferences (Morgan, 0053-0054 provides for preferences as a selectable input in the policy stack), rules, metrics, or conditions that are imposed on migration of the application from the native computing data center (Fornash, FIG. 1 and 0025 provides for source data center, or the Current Mode of Operation) to a computing cloud (Morgan, FIG. 3, 0017, 0031, and 0040 provides for a migration policy stack 196 defines criteria/characteristics of a migration of a workload/application instance from a native host cloud 142 to a new host target cloud 204 of a plurality of target clouds 204). 	
Regarding Claim 31, the Morgan/Fornash system discloses the system of claim 1, wherein the first and second migration constraints are each assigned a weight based on significance of underlying data points for each migration constraint (Morgan, 0047 provides for wherein the considerations/parameters of the migration policy stack are each assigned weights based on importance of a minimum bandwidth during a timeframe, i.e. significance of underlying data points for each migration constraint).
Regarding Claim 32, the Morgan/Fornash system discloses the system of claim 1, wherein creation of the migration plan further includes the migration broker to generate a model (Fornash, 0035 and 0097 provides for cloud computing model) based on the first, second, and third migration constraints (Morgan, FIG. 3, 0040, 0042, and 0047 provides for wherein the first, second, and third migration criteria/constraints describe criteria to permit/are imposed on migration of the workload/application from the native cloud 142 to a new host target cloud 204) and utilize the model to identify an optimal computing cloud from the plurality of distinct candidate computing clouds (Fornash, FIG. 2, 0035, and 0097 provides for cloud computing model identifies cost-effective migration recommendations to adapt the migration plan). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fornash for optimizing a cloud migration using a service delivery cloud computing model. The cloud computing model of Fornash, when implemented with workload movement triggers of the Morgan system, will allow one of ordinary skill in the art to migrate data centers based on characteristics, service models, and deployments models. One of ordinary skill in the art would be motivated to utilize the cloud computing model of Fornash with .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Morgan/Fornash system as applied to claim 1 above, and further in view of US PGPUB 2018/0239555 A1 to Cao et al. 
Regarding Claim 8, the Morgan/Fornash system discloses the system of claim 1. 	The Morgan/Fornash system doesn’t explicitly disclose wherein the second migration constraint is an application data backup policy preference for the application determined from the administrator cloud migration preferences input by an administrator. 	Cao, in a similar field of endeavor, discloses wherein a second migration constraint is an application data backup policy preference for an application determined from administrator cloud migration preferences input by an administrator (0069, 0082, and 0124 provides for wherein migration considers the access level of data files, i.e. an application data backup policy preference, for the application determined from system administrators). 	One of ordinary skill in the art before the effectively filed date of the claimed .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Morgan/Fornash system as applied to claim 1 above, and further in view of US PGPUB 2019/0149617 A1 to Gao et al.
Regarding Claim 9, the Morgan/Fornash system discloses the system of claim 1. 	The Morgan/Fornash system doesn’t explicitly disclose wherein the second migration constraint is an ability of the application to covert between a virtual machine architecture and a container architecture determined from the administrator cloud migration preferences input by an administrator. 	Gao, in a similar field of endeavor, discloses wherein the second migration constraint is an ability of the application to covert between a virtual machine architecture (0040, 0042, 0047, 0051, 0053, and 0070 provides for a migration is scored based on the solution/an ability of the application to convert to a VM or container infrastructure determined from user inputs by a system administrator). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gao for infrastructure considerations for migration an application. The infrastructure scores of Gao, when implemented with workload movement triggers of the Morgan/Fornash system, will allow one of ordinary skill in the art to migrate data based on the advantage of a VM infrastructure or a container infrastructure. One of ordinary skill in the art would be motivated to utilize the infrastructure scores of Gao with workload movement triggers of the Morgan/Fornash system in order to update migration plans based on an analysis of the implementation with an infrastructure type. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the infrastructure scores of Gao with workload movement triggers of the Morgan/Fornash system for the desirable purpose of migrating data in the most optimal infrastructure learned from the evaluation.

Claims 21, 23, and 28 rejected under 35 U.S.C. 103 as being unpatentable over the Morgan/Fornash system as applied to claims 1, 22, and 27 above, and further in view of US PGPUB 2018/0191599 A1 to Balasubramanian et al.
Regarding Claim 21, the Morgan/Fornash system discloses the system of claim 1. 	The Morgan/Fornash system doesn’t explicitly disclose create an infrastructure topology template for the computing cloud of the plurality of distinct candidate computing clouds according to the characteristics of the migration based at least in part on the migration plan, the topology to be used to provision resources at the computing cloud and configure the computing cloud for the migration. 	Balasubramanian, in a similar field of endeavor, discloses create an infrastructure topology template for the computing cloud of the plurality of distinct candidate computing clouds according to the characteristics of the migration based at least in part on the migration plan (FIG. 13, 0126, 0134, and 0138 provides for creating CRISP score guidelines, i.e. an infrastructure topology template, for the target cloud environment according the considerations/criteria of the migration), the topology to be used to provision resources at the computing cloud and configure the computing cloud for the migration (Examiner interprets this to be intended use). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Balasubramanian for implementing a migration strategy for workloads hosted in multiple infrastructure environment. The infrastructure-awareness guidelines of Balasubramanian, when implemented with workload movement triggers of the Morgan/Fornash system, will allow one of ordinary skill in the art to enable workload migration into a public, private, or hybrid environment. One of ordinary skill in the art would be motivated to utilize the infrastructure-awareness guidelines of Balasubramanian with workload movement 
Regarding Claim 23, similar rejection where the system of claim 21 teaches the non-transitory machine-readable medium of claim 23.
Regarding Claim 28, similar rejection where the system of claim 21 teaches the method of claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0222467 A1 to Mittal et al discloses a data migration module migrates data from the source unit to the cloud providers.
US Patent 9,697,266 B1 to Nagesh et al discloses the automatic generation of a migration plan.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459